Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 1 of 99 PageID #: 10




                EXHIBIT B
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 2 of 99 PageID #: 11
                                                                                 FILED
                                                                                 DISTRICT CLERK OF
                                                                                 JEFFERSON CO TEXAS
                                                                                 8/13/2019 12:34 PM
                                                                                 JAMIE SMITH
                                        NO.                                      DISTRICT CLERK
                                                                                 E-204277
GLORIA JACOBS                                         IN THE DISTRICT COURT OF

VS.

UNITED PROPERTY & CASUALTY                            JEFFERSON COUNTY, TEXAS
INSURANCE COMPANY, UNITED
INSURANCE MANAGEMENT, LC,
SHARON WALLER and BILL OSBURN                                    JUDICIAL DISTRICT


                             PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, GLORIA JACOBS, Plaintiff in the above-entitled and numbered cause

and files this Plaintiff's Original Petition, complaining of UNITED PROPERTY & CASUALTY

INSURANCE COMPANY, UNITED INSURANCE MANAGEMENT, LC, SHARON

WALLER and BILL OSBURN, Defendants, (hereinafter referred to collectively as

("Defendants"), and for cause of action would respectfully show unto the Court the following:

                                               Parties

 1.     Plaintiff, Gloria Jacobs, is an individual appearing in Court through her attorney of record.

 2.     Defendant, United Property & Casualty Insurance Company, is an insurance company

 operating in the State of Texas and may be served by serving its registered agent for service, C T

 Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136,

 3.     Defendant, United Insurance Management, LC, is a limited corporation doing business in

 the State of Texas and may be served by serving its registered agent for service, C T Corporation

 System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

 4.     Defendant, Bill Osburn, is an individual employed by United Insurance Management, LC.,



                                                  1
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 3 of 99 PageID #: 12




 and maybe served with process at his place of employment at 800 2"d Avenue South, St. Petersburg,

 Florida 33701.

 5.      Defendant, Sharon Waller, is an individual employed by United Property & Casualty

 Insurance Company, and may be served with process though her employer's registered agent, C T

 Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

                                             Discovery Plan •

 6.      This matter is governed by Discovery Plan Level 2.

                                        Jurisdiction and Venue

 7.      The subject matter in controversy is within the jurisdictional limits of this court.

  8.     Plaintiffs seeks:

                  A. monetary relief over $200,000.00 and less than $1,000,000.00, and

                  B. a demand for judgment in that amount.

  9.     Venue is proper in Jefferson County, because all of the Defendants' acts and omissions

  occurred in Jefferson County, Texas, according to Texas Civil Practice and Remedies Code Section

  15.002(a)(1): All matters at issue arise in Jefferson County, Texas. The jurisdictional amounts are

  Within the jurisdictional limits of this Court.

                                                    Facts

  10.     On or about August 27,2017, Plaintiff sustained substantial damage to her personal property

  located at 16894 Boondocks road, Beaumont, Jefferson County, Texas, as a result of wind and

  hurricane/storm damage from Hurricane Harvey. Plaintiff reported this loss to her insurance

  company, United Property & Casualty Insurance Company (hereinafter "UPC Insurance") who set

  up a claim with United Insurance Management, LC (hereinafter "United Insurance Management").

  UPC Insurance conducted an initial, outcome-oriented, inspection through its adjusters, United

                                                      2
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 4 of 99 PageID #: 13




 Insurance Management, Sharon Waller, and Bill Osbum. Defendants then issued a denial letter for

 this claim.

 11.     Plaintiff's property was covered by a policy of insurance issued by the Defendant, United

 Property & Casualty Insurance under Policy No. UTH041144300 in the amount of $80,000 in

 Personal Property Coverage and $24,000 in Loss of Use Coverage. Plaintiff provided notice of loss

 under the insurance policy at issue; namely, wind, storm/hurricane damage to the contents and -

 home. Defendants, UPC Insurance, through United Insurance Management, Sharon Waller and Bill •

 Osbum, set up the claim (Claim No. 7.013 60001263) and inspected Plaintiff's property and

 adjusted Plaintiff's wind/hurricane loss/claim. Despite receiving proper notice and Plaintiff's

 compliance with the requirements of the policy of insurance, Defendants did not conduct reasonable

 investigations and/or inspections of the premises and failed to make reasonable attempts to pay full

 benefits due and owing under the policy of insurance and claims at issue.

 12.     Defendants knowingly and intentionally minimized Plaintiff's claims, in part, and failed to

  fully compensate Plaintiff for the wind-related (storm related) losses when the insurance carrier's

  liability was reasonably clear. Defendants, UPC Insurance, United Insurance. Management, Sharon

  Waller and Bill Osburn, failed to report the entire wind/storm loss thereby minimizing payment to

  Plaintiff on the claim.. Defendants, U PC.Insuran ce, United Insurance Management, Sharon Waller

  and Bill Osb um, failed to fully calculate the nature, extent, and amount of the wind/storm loss, again

  in an effort to minimize the payment to Plaintiff.

  13.     Defendants, UPC Insurance, United Insurance Management, Sharon Waller and Bill °shunt,

  misrepresented both the nature and extent of the damages caused by the wind/storm and grossly

  underpaid Plaintiff based on the value of the property; all leading to a substantial underpayment of

  policy benefits to Plaintiff        by and through the following acts/omissions committed by

                                                     3
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 5 of 99 PageID #: 14




 Defendants, Sharon Waller and Bill Osburn:

                        a.     Not addressing all of the contents loss;

                        h.     Not addressing payment under the ALE coverage benefits;

                        c.     Not authoring a reasonable estimate based on the extent of the
                               wind/storm damage to the contents;

                        d.      Failing to timely issue proper/full payment for the contents/ALE;

                        e.      Authoring a fraudulent and inconsistent reports that established
                                the damages to be less than the actual amount of the loss;

                        f.      Drafting, authoring, and creating letters for the improper
                                payment amounts;

                        g.     Mailing letter for the improper payment amounts;

                                Failing to pay mandatory statutory interest on all under-
                                payments once the Ins. Code Demand letter was mailed.

 14.     The above referenced facts document a clear breach of the terms of the contract (to pay for

 wind/storm related damage), as well as a clear breach of Defendants' duty of good faith and fair

  dealing.   •

 15.    As detailed in the above paragraphs, UPC Insurance wrongfully adjusted Plaintiff's claims

  for contents and ALE coverage. Furthermore, UPC Insurance underpaid Plaintiff's claims by not

  providing full coverage for the damage sustained by the Plaintiff as well as under `scoping' the

  damages during its investigation. Additionally, UPC Insurance continues to delay in the full

  payment of contents damages and ALE and statutory interest..Plaintiff sent her 60-day

  Insurance Notice to Defendants on May 9, 2019. See Exhibit A. Furthermore, Defendants, UPC

  Insurance, United Insurance Management, Sharon Waller and Bill Osburn, failed to comply with

  the Texas Insurance Code by not paying statutory interest on its initial underpayment.



                                                  4
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 6 of 99 PageID #: 15




 16.     Defendant, UPC Insurance, failed to perform its contractual duties to adequately compensate

 Plaintiff under the terms of the Policy. Specifically, it refused to pay the full proceeds of the Policy,

 although due demand was made for proceeds to be paid in an amount sufficient to cover the

 damaged property and all conditions precedent to recovery upon the Policy had been carried out and

 accomplished by Plaintiff. UPC Insurance's conduct constitutes a breach of the insurance contract

 between UPC Insurance and Plaintiff.

 17.     Defendants, UPC Insurance, United Insurance Management, Sharon Waller and Bill Osburn,

 misrepresented to Plaintiff that the damage to the Property was not covered under the Policy, even

  though the damage was caused by a covered occurrence----windistorrn/hurricane. Defendants, UPC

 Insurance, United Insurance Management, Sharon Waller and Bill Osbum's conduct constitutes a

  violation of the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)(1).

  18.    Defendants, UPC Insurance, United Insurance Management, Sharon Waller and Bill Osbuni,

 . failed to make an attempt to settle Plaintiff's claim in a fair manner, although they were aware of

  their liability to Plaintiff under the Policy. Defendants, UPC Insurance, United Insurance

  Management, Sharon Waller and Bill Osbum's conduct constitutes a violation of the Texas

  Insurance Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)(2)(A).

  19.     Defendants, UPC Insurance, United Insurance Management, Sharon Waller and Bill Osburn,

  railed to explain to Plaintiff the reasons for their offer of an inadequate settlement. Specifically,

  Defendants, UPC Insurance, United Insurance Management, Sharon Waller and Bill Osburn, failed

  to offer Plaintiff adequate compensation, without any explanation why full payment was not being

  made. Furthermore, Defendants, UPC Insurance, United Insurance Management, Sharon Waller

  and Bill Osbum, did not communicate that any future settlements or payments would be

  forthcoming to pay for the entire losses covered under the Policy, nor did they provide any

                                                      5
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 7 of 99 PageID #: 16




 explanation for the failure to adequately settle Plaintiff s claim. Defendants, UPC In surancer United

 Insurance Management, Sharon Waller and Bill Osbutn's conduct is a violation of the Texas

 Insurance Code, Unfair Settlement Practices, Tex. Ins. Code §541.060(a)(3):

 20.     Defendants, UPC Insurance, United insurance Management, Sharon Waller and Bill Osburn,

 failed to affirm or deny coverage ofPlaintiffs claim within a reasonable time. • Specifically, Plaintiff

 did not receive timely indication of acceptance or rejection, regarding the full and entire claim, in

 writing from Defendants, UPC Insurance, United Insurance Management, Sharon Waller and Bill

 Osburn. Defendants, UPC Insurance, United Insurance Management, Sharon Waller and Bill

 Osbum's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices.

 Tex. ins. Code §541.060(a)(4).

 21.     Defendants, UPC InSurance, United Insurance Management, Sharon Wailer and Bill Osburn

 refused to fully compensate Plaintiff, under the terms of the Policy, by failing to conduct a

 reasonable investigation. Specifically, Defendants, UPC insurance, United Insurance Management,

  Sharon Wailer and Bill Osburn, performed an outcome-oriented investigation of Plaintiffs claim,

  which resulted in a biased, unfair and inequitable evaluation of Plaintiffs losses on the, Property.

  Defendants, UPC Insurance, United Insurance Management, Sharon Waller and Bill Osbum's

  conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins.

 Code §541.060(a)(7).

  22.    Defendant UPC Insurance failed to meet its obligations under the Texas Insurance Code

  regarding timely acknowledging Plaintiff's full claim; beginning an investigation of Plaintiff's claim

  and requesting all information reasonably necessary to investigate Plaintiff's claim within the

  statutorily mandated time of receiving notice of Plaintiff's claim. UPC Insurance's conduct

 . constitutes   a violation of the Texas insurance Code, Prompt Payment of Claims. Tex. Ins. Code
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 8 of 99 PageID #: 17




 §542.055.

 23.     Defendant, UPC Insurance, failed to accept or deny Plaintiff's full and entire claim within

 statutorily mandated time of receiving all necessary information. UPC Insurance's conduct

 constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. Tex. Ins. Code

 §542.056.

 24.     Defendant, UPC Insurance, failed to meet its obligations under the 'Texas Insurance Code

 regarding full payment of claim without delay. Specifically, it has delayed full payment . of

 Plaintiffs claim longer than allowed and, to date, Plaintiffhas not yet received full payment for her

 claim. UPC Insurance's conduct constitutes a violation of the Texas Insurance Code, Prompt

 Payment of Claims. Tex.. ins. Code §542.058.

 25.     From and after the time Plaintiff's elairn was presented to Defendant, UPC Insurance, the

 liability of UPC Insurance to pay the full claim in accordance with the terms of the Policy was

 reasonably clear. However, UPC Insurance has refused to pay Plaintiff.in full, despite there being

 no basis whatsoever oil wliidi a reasonable insurance euriipailY would have relied on to deny tlw full

  payment. UPC Insurance's conduct constitutes a breach of the common' law duty of good faith and

  fair dealing.

  26.     Defendants, UPC Insurance, United Insurance Management, Sharon Waller and Bill Osburn

  knowingly or recklessly made false representations, as described above, as to material facts and/or

  knowingly concealed all or part of material information from Plaintiff.

  27.     As a result of Defendants, UPC Insurance, United Insurance Management, Sharon Waller

  and Bill Osburn's wrongful acts and omissions, Plaintiff was forced to retain the professional

  services of the attorney and law firm who is representing her with respect to these causes of action.

  Plaintiff, through her attorney, notified Defendants of its claims. See Exhibit A.

                                                    7
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 9 of 99 PageID #: 18




                                           Causes of Action:

        Causes of Action Against United Property & Casualty Insurance Company, Only

 28.     Defendant, UPC Insurance, is liable to Plaintiff for intentional breach of contract, as well as

 intentional violations of the Texas Insurance Code and intentional breach of good faith and fair

 dealing:

                                         Anticipatory Breach

 29.     Defendant, UPC Insurance, committed an anticipatory breach of the insurance contract thus

 relieving Plaintiff of any corresponding obligation on the contract. Defendant's denial of liability

 without justification was =reasonable and unjust.

                                          Breach of Contract

 30.      Defendant, UPC Insurance's conduct constitutes a breach of the insurance contract made

 between UPC.Insurance and Plaintiff.

 31. . Defendant, LTPC Insurance's failure and refusal, as.dneribed above, to pay the adequate

 compensation as it is obligated to do under the terms of the Policy in question and under the laws

 of the State of Texas, constitutes a breach of-UPC Insurance's insurance contract with Plaintiff.

                             Noncompliance with Texas Insurance Code
                                   Unfair Settlement Practices

  32.       Defendant, UPC Insurance's conduct constitutes multiple violations of the Texas Insurance

  Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(u). All violations under this article are

  made actionable by Tex. Ins. .Code §541.151.

  33.       Defendant, UPC Insurance's unfair settlement practice, as described above, of

  misrepresenting to Plaintiff material facts relating to the coverage at issue, constitutes an unfair

  method of competition and an unfair and deceptive act or practice in the business of insurance. Tex.


                                                     8
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 10 of 99 PageID #: 19




  Ins. Code §541.060(a)(1). •

 34.     Defendant, UPC Insurance's unfair settlement practice; as described above, of failing to

  attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

  UPC Insurance's liability under the Policy was reasonably clear, constitutes an unfair method of

  competition and an unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code

  §541.060(a)(2)(A).

  35.     Defendant, UPC Insurance's unfair settlement practice, as described above, of failing to

  promptly provide Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the

  facts or applicable law, for their offer of a compromise settlement of the claim, constitutes an unfair

  method of competition and an unfair and deceptive act or practice in the business of insurance. Tex.

  Ins. Code §541.060(a)(3).

  36.     Defendant, UPC Insurance's unfair settlement practice, as described above, of failing within

  a reasonable time to affirm or deny coverage of the claim to Plaintiff or to submit a reservation of

  rights to Plaintiff, 'constitutes an unfair method of competition and an unfair and deceptive act or

  practice in the business of insurance. Tex. Ins. Code §541.06Q(a)(4).

  37.     Defendant, UPC Insurance's unfair settlement practice, as described above, of refusing to

  pay Plaintiff's claim without conducting a reasonable investigation, constitutes an -unfair method of

  competition and an unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code

  §541.060(a)(7).

                             Noncompliance with Texas Insurance Code
                                  The Prompt Payment of Claims

  38.     Defendant, UPC Insurance's conduct constitutes multiple violations of the Texas Insurance

  Code, Prompt Payment of Claims. All violations made under this article are made actionable by


                                                     9
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 11 of 99 PageID #: 20




  Tex. Ins. Code §542.060.

  39.    Defendant, UPC Insurance's failure to acknowledge receipt of Plaintiff's full claim,

  commence investigation of the full claim, and request from Plaintiff all items, statements, and forms

  that they reasonably believed would be required within the.appli cable time constraints, as described

  above, constitutes a non-prompt payment of claims and a violation of the. Tex. Ins. Code §542.055.

  40.     Defendant, UPC Insurance's failure to notify Plaintiff in writing of its acceptance or rejection

  of the claim within the applicable time constraints, constitutes a non-prompt payment of the claim.

  Tex. Ins. Code §542.056.

  41.     Defendant, UPC Insurance's delay of the payment of Plaintiff's full claim following its

  receipt of all items, statements, and forms reasonably requested and required, longer than the amount

  of time provided for, as described above, constitutes a non-prompt payment of the claim. Tex. Ins.

  Code §542.058.

                         Breach of the Duty of Good Faith and Fair Dealing

  42.     Defendant, UPC Insurance's conduct constitutes a breach of the common law duty of good

  faith and fair dealing owed to insureds in insurance contracts.

  43.     Defendant, UPC Insurance's failure, as described above, to adequately and reasonably

  investigate and evaluate Plaintiff's claim, although, at that time, UPC Insurance knew or should

  have known by the exercise of reasonable diligence that its liability was reasonably clear, constitutes

  a breach of good faith and fair dealing.

                            Causes of Action Against Defendants,
           United Insurance Management, LC, Sharon Waller and Bill Osbtu-n, Only

                             Noncompliance with Texas Insurance Code -
                                   Unfair Settlement Practices •

  44.     Defendants, United Insurance Management, Sharon Waller and Bill Osbum's conduct

                                                     10
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 12 of 99 PageID #: 21




  constitutes multiple violations of the Texas Insurance Code, Unfair Settlement Practices. Tex. his.

  Code §541.060(a) All violations under this article are made actionable by Tex. his. Code §541.151.

  45.     Defendants, United Insurance Management, Sharon .Waller and Bill Osbum's unfair

  settlement practice, as described.above, of misrepresenting to Plaintiff material facts relating to the

  coverage at issue, constitutes an unfair method of competition and an unfair and deceptive act or

  practice in the business of insurance. Tex.'Ins. Code. §541.060(a)(1).

  46:     Defendants, United Insurance Management, Sharon Waller and Bill Osburn's settlement

  practice, as describe above, of failing to attempt in. good faith to effectuate a Prompt, fair, and

  equitable settlement of the claim, even though Defendants' liability under the Policy was reasonably

  clear, constitutes an unfair method of competition and an unfair and deceptive act or practice in the

  business of insurance. Tex. Ins. Code §541.060(a)(2)(A).

  47.     Defendants, United Insurance Management, Sharon Waller and Bill Osborn's unfair

  settlement practice, as described above, of failing to promptly provide Plaintiff with a reasonable

  explanation of the basis in the Policy, in relation to the facts or applicable law, for their offer of a

  compromise settlement of the claim, constitutes an unfair method of competition and an unfair and

  deceptive act or practice in the business of insurance. Tex. Ins. Code §541.060(a)(3).

  48.     Defendants, United Insurance Management, Sharon Waller and Bill Osburn's unfair

  settlement practice, as described above, of failing within a reasonable time to affirm or deny

  coverage of the claim to Plaintiff or to submit a reservation of rights to Plaintiff, constitutes an

  unfair method of competition and. an unfair and deceptive act or practice in the business of

  insurance. Tcx. Ins. Code §541.060 (a)(4).

  49.     Defendants, United Insurance Management, Sharon Waller and Bill Osbum's unfair

  settlement practice, as described above, of refusing to pay Plaintifrs claim without conducting a

                                                     11
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 13 of 99 PageID #: 22




  reasonable investigation, constitutes an unfair method of competition and an unfair and deceptive

 act or practice in the business of insurance. Tex. Ins. Code §541.060(a)(7),

                Fraud Against United Property & Casualty Insurance Company,
               United Insurance Management, LC; Sharon Waller and Bill Osburn

  50.    Defendants, UPC Insurance, United Insurance Management, Sharon Waller and Bill Osburn

  are liable to Plaintiff for common law fraud.

  51.    Each and every one of the representations, as described above, concerned material facts for

  the reason Plaintiff would not have acted and which Defendants, LTC Insurance, United Insurance

  Management, Sharon Waller and Bill Osburn knew were false or made recklessly without any

  knowledge of their truth as a positive assertion. Each Defendant was engaged in the "business of

  insurance" at the time these fraudulent representations were made during the adjustment of

  Plaintiffs claim.

  52,     The statements were made with the intention that they should be acted upon by Plaintiff, who

  in turn acted in reliance upon the statements, there causing Plaintiff to suffer injury and constituting

  common law fraud.

    Conspiracy to Commit Fraud Against United Property & Casualty Insurance Company,
        •    United Insurance Management, LC„ Sharon Waller and Bill Osburn

  53.     Defendants, UPC Insurance, United Insurance Management, Sharon Waller and Bill Osburn

  are liable to Plaintiff for conspiracy to commit fraud. Defendants, UPC Insurance, United Insurance

  Management, Sharon Waller and Bill Osburn were members of a combination of two or more

  persons whose object was to accomplish an unlawful purpose or a lawful purpose by unlawful

  means. in reaching a meeti-ng of the minds regarding the course of action to be taken against

  Plaintiff; Defendants, UPC Insurance, United Insurance Management, Sharon Waller and Bill

  Osburn, committed an unlawful, overt act to further the object or course of action. Plaintiff suffered

                                                     12
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 14 of 99 PageID #: 23




  injury as a proximate result of Defendants' acts/omissions. At all times, Defendants knew that their

 .liability was reasonably clear, and still failed to properly handle their claim which constitutes a

 breach of the duty of good faith and fair dealing.

                                           Knowledge/intent

  54.    Each of the acts described above, together and singularly, ‘Nts clone "knowingly" and

 "intentionally" as the terms are used in the Texas Insurance Code and were a producing cause of

  Plaintiff's damages described herein.

                                                Damages

  55.     Plaintiff will show that all of the above referenced acts were the producing cause(s) of

  Plaintiff's damages. The damages caused by the wind/storm/hurricane have left Plaintiff's property

  severely damaged. These damages have not been properly addressed by Defendants and the

  contents have not been replaced due to the non-payment causing further damage to the Property,

  which has led to undue hardship and burden on Plaintiff. Plaintiff was forced to move out of the

  structure/house and was not compensaied for her ALE/loss of use benefits under the insurance

  policy. These damages are a result of Defendants' mishandling of Plaintiff's claim in direct

  violation of the laws detailed above.

  56.     For Plaintiff's breach of contract cause of action, Plaintiff is entitled to the benefits they

  should have received under the policy of insurance in place at the time of the wind loss. Plaintiff

  is asking for full benefits due and .owing under. the policy, along With her attorney's fees and

  expenses. Plaintiff is entitled to full policy benefits that are due and owing for her loss.

  57.     For the violations of the Texas Insurance Code and Unfair Settlement Practices, Plaintiff is

  entitled to actual damages, which include the full benefits ,due and owing under the policy,

  attorney's fees and expenses and costs of court. Furthermore, because Defendants' acts were

                                                    13
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 15 of 99 PageID #: 24




  committed knowingly, Plaintiff is entitled to three times her actual damages.

  58.    For violations of the Texas Insurance Code and Prompt Payment of Claims, Plaintiff is

  entitled to her damages, as detailed above and below, as well as eighteen percent statutory interest

  per year as damages, along with attorney's fees and expense.

  59.     For breach of common law duty of good faith and fair dealing, Plaintiff is entitled to all

  damages, including those detailed above and below, as well as all forms of loss resulting from

  Defendants' breach of said duty, including but not limited to additional costs, losses due to

  nonpayment of the mount(s) owed under the policy, economic hardship, punitive damages,

  exemplary damages.

  60.     For Defendants' fraudulent acts, Plaintiff is entitled to recover actual damages and

  exemplary damages for Defendants' knowingly making fraudulent representations, along with

  attorney's fees, interest, and costs of court.

  61.     The acts and omissions of these Defendants have made it necessary for Plaintiff to retain

  undersigned counsel, and Plaintiff agreed to pay undersigned counsel reasonable and necessary

  attorney's fees, expenses, and costs of suit. Plaintiff's counsel has a forty percent (40%) contingent

  fee. When calculated on an hourly rate basis, however, at customary hourly rate charges in this

  community, Plaintiff anticipates that attorney's fees and expenses incurred through a trial of this

  case will be approximately $70,000.00 to $250,000.00, in the discretion o f the jury, and also that any

  necessary appellate attorney's fees and expenses will be approximately $15,000.00, or in an amount

  in the discretion of the jury. Plaintiff is entitled to recover its reasonable and necessary attorney's

  fees and expenses under applicable provisions of the Texas Insurance Code.




                                                    14
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 16 of 99 PageID #: 25




                                               PRAYER

          WE-IEREPORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

  appear and answer herein, that Plaintiff recover her actual damages, consequential damages,

  statutory damages and enhancements, punitive damages, attorney's fees, costs, expenses, interest,

  and for such other and further relief, at law or in equity, to which Plaintiff may show herself justly

  entitled.

                                                 Respectfully submitted,

                                                 LINDSAY, LINDSAY & PARSONS

                                                                           p_.
                                                 John Pat Parsons
                                                 TSB/124065876
                                                 710 N. 11th Street
                                                 Beaumont, Texas 77702
                                                 409/833-1196
                                                 409/832-7040 (Fax)
                                                 inarsons@llptx.com •

                                                 ATTORNEY FOR PLAINTIFF,
                                                 GLORIA JACOBS




                                                ,   15
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 17 of 99 PageID #: 26




                             LINDSAY , LINDSAY & PARSONS
                                   ATTORNEYS AT LAW                                     John Pat Parsons
    Barrett P. Lindsay                      710 NORM I ri Wm=
    bl inibuty(allyix. nom                                                                loarmorfanotxcan
    Partnta                                 BEAumorrr, TEXAS 77702                                  Purloin
                                    pliora (409) 8334196 PACHINIILB (409) 832-7040
                                                    www.11ptcumn
                                                                                      Michael .1, Lindsay
                                                                                         mikkaadamsai
                                                                                            -     Of Come!

                                 TEXAS INSURANCE CODE NOTICE LETTER
                                                                `2,S3\c'S
                                                  May 9,20.1e

  ' United Property & Casualty Insurance Company               Via CMIRRRII7018 1830 11000 5911 3513
    Attn: Bill Osburm                                          And Via Fax: 469-499-2531
    Post Office Box 1011
    St, Petersburg, FL 33731-1011

              Our Client                   Gloria Jacobs
              Claim No.                    2017TX032500
              Policy No.                   U1H041144300
              Date of Loss                 August 27,2017
              Location of Loss             16894 Boondocks Road, Beaumont, Texas 77705

   Dear United Property .& Casualty Insurance Company:

       . Please be advised my firm has been retained by Gloria Jacobs, with respect to losses as a
   result of the above referenced claim. It appears from our investigation UPC Insurance and its
   adjustors never properly investigated the claim/losses nor paid fall.benefits that were due and owing
   under the policy for the Jacob's losses. Based on our client's contention that this claim has never
   been properly handled, we invesagated this matter and found a significant underpayment due to
   damages to the house.

           A DENIAL letter was sent on September 29, 2017. See Exhibit 1. This property 'clearly
   experienced wind damage. That wind damage allowed water to come into the house and damage
   the contents. The water was literally "raining" through the roof. UPC never took any action to
   determine which damage was caused by wind and which damage was caused by flood. UPC issued
   a blanket denial letter for all damages. This denial letter clearly evidences UPC Insurance's intent
   to avoid its duties under the policy after completion of the inspection.

          , As you know, an insurance Company and its adjusters have -a duty to act fairly and in good
   faith with their insureds. Unfair practices include such things as failing to attempt in good faith to
   arrive at a prompt, fair, and equitable settlement of a claim when the insurer's liability has become
   reasonably clear; and failing to provide a policy holder with a reasonable explanation of either the
   insurer's denial of a claim Or offer to compromise a settlement within a reasonable time limit.

                                                                                       EXHIBIT
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 18 of 99 PageID #: 27




            Please understand my client wishes to reach an amicable resolution to this matter without the
   burden or expense of litigation. However, any filing would seek damages for Ch. 541 and 542
   Insurance Code violations, as well as breach of the duty of good faith and fair dealing, fraud and
   breach of contract. At trial, my client would be seeking recovery of all damages available under
   Texas law, including, but not limited to actual .damages, statutory penalties (including 18% annual
   interest omen unpaid amounts), treble damages for "knowingly" underpaying these claims, as well
   as all interest, attorney's fees, costs and expenses incurred in prosecuting this matter.

           Ms. Jacobs purchased an insurance policy from UPC Insurance to protect their property from
   this type of loss. To date, UPC has not properly paid the benefits due and owing under the insurance
   policy. These acts are violations of the Insurance Code and are actionable under Texas law. Based
   on our review of the records, it does not appear that UPC properly handled this claim. The
   investigation and Claims handling was consistent with that of an outcome oriented investigation and
   report, in an effort to minintize the amount of policy benefits UPC would pay.       -

             UPC failed to take all damages into consideration when formulating its estimate(s),
  . as the damage was clear as can be seen in :the photographs cnclosodiand-then•failkxl-to-pay•thiaolaim• • -


           Notice is hereby given under Section 541.154 of the Texas Insurance Code that my client
   have sustained economic damages, to date, in unpaid benefits that are due and owing. Based on the
   policy, the deductible ($2,500.00) and the non-payment ($0.00), your company still owe Ms. Jacobs:

                   $80,000.00 in contents damages (see Exhibit 2);
          .r       $24,000.00 in Loss of Use damage;
           •       $208,000.00 in treble damages for knowingly denying this claim; and
           •       and attorney's fees and expenses in the amount of $25,000.00.

           Ms. Jacobs was forced to hire my firm since UPC Insurance has yet to pay the full loss, whiGh
   is due and owing. Demand, prior to filing suit, is therefore made pursuant to, the DTPA and
   Insurance Code for the amount of $175,000.00.

           It is.the intention of Ms. Jacobs and this firm that no binding settlement exists until any
   proposal and acceptance are both (i) reduced to a Written settlement agreement approved by all
   parties to the settlement, (ii) signed by all parties for which the settlement agreement contemplates
   signature, and (iii) until all conditions or events required by the settlement agreement are fully
   satisfied. Neither this compromise settlement proposal or the accompanying facts and analysis
   contained in this document shall be construed as an admission or will be admissible at trial.

          Please be advised that under the Insurance Code an award of court costs and reasonable and
   necessary attorney's fees is mandatory to an. insured who prevails in such a lawsuit. Please be further
   advised that treble damages may be awarded at trial in the event that the jury finds that actionable
   conduct was committed "knowingly."
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 19 of 99 PageID #: 28




           This demand will remain open for statutorily allotted sixty (60) day period at which time if
 • no response is received, the demand will expire and we will proceed in a manner that will fully
   protect our client's legal rights. Please contact my office at your earliest convenience to discuss.
   settlement of these claims.

          I appreciate your immediate attention to this matter. Since my client is represented by
   counsel, please direct all future communications directly to the undersigned. I look forward to
   hearing from you in the very near future.


                                                         Very truly yews,


                                                         Jo   PAT PARSONS




   Attachment: Exhibit 1: Denial Letter
                Exhibit 2: Estimate for Contents Damage




   cc:      Ms: Jacobs
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 20 of 99 PageID #: 29



                                                                                        Keep
                                                                            UPC         the
                                                                             INSURANCE" Promise-
    September 29, 2018


    GLORIA JACOBS
    16894 BOONDOCKS RD
    BEAUMONT TX 77705


    Re:     insured:               GLORIA JACOBS
            Claim Number;          2017rX032500
            Policy Number:         UTH041144300
            Date of Loss:          8/27/2017
            Cause of Loss;         FLOOD
            Loss Location:         16894 BOONDOCKS RD BEAUMONT TX 77705

    Dear GLORIA JACOBS:

    This loner is In response to the claim you submitted to UNITED PROPERTY & CASUALTY
    INSURANCE CO on the-above-referenced-policy for water damage to-yourproperty - - —

    We have received the Inspection report from AMCAT, an Independent adjusting firm. The
    conclusion of our investlgatIon is that the damages found to your property are related to
    flooding, surface water or seepage through foundation. Your policy of insurance specifically
    excludes coverage for flood and surface water.

    The specific policy language is captioned below for your reference. Please notify our office
    Immediately if our understanding of your loss is incorrect in any way.

     Your HO 00 04 05 11 Homeowners 4 Content Broad Form policy, states:

     SECTION I — PERILS INSURED AGAINST

     We insure for direct physical loss to the property
     described in Coverage C caused by any of the
     following perils unless the loss is excluded In Section I •
     — Exclusions.

     SECTION 1 EXCLUSIONS
     We do not Insure for loss caused directly or indirectly
     by any of the following. Such loss Is excluded
     regardless of any other cause or event contributing
     concurrently or in any sequence to the loss. These
     exclusions apply whether or not the loss event results
     in widespread damage or affects a substantial area.

             3. Water
             This means:
                    a. Flood, surface water, waves, including tidal
                    wave and tsunami, tides, tidal water,
                    overflow of any body of water, or spray


                                                                                        . • upcinsurarkmcom
     PO Cox 1011 • St, Petersburg, FL 33731-1011 • 1-888-aM-DEPT • Cialms©UPOImurance.com
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 21 of 99 PageID #: 30



                                                                                            Keep
                                                                                UPC         the
                                                                                 INSURANCE" Promise
                    from any of these, all whether or not driven
                    by wind, Including storm surge;
                    b. Water which:
                             (1) Backs up through sewers or drains; or
                             (2) Overflows or is otherwise discharged
                             from a sump, sump pump or related
                         • equipment;
                    c. Water below the surface of the ground,
                    including water which exerts pressure on,
                    or seeps, leaks or flows through a building,
                    sidewalk, driveway, patio, foundation,
                    swimming pool or other structure; or
                    d. Waterborne material carded or otherwise
                    moved by any of the water referred to In
                     A.3.8. through A.3.c. of this exclusion.

            This Exclusion 3. applies regardless of whether
            any of the above, In 3.a. through 3.d., is
            caused by an act of-rrature- oris-otherwlsvcaused.

            This Exclusion. 3. applies to, but is not limited to,
            escape, overflow or discharge, for any reason, of
            water or waterborne material from a dam, levee,
            seawall or any other boundary or containment •
            system.

            However, direct loss by fire, explosion or theft
            resulting from any of the above, In 3.a. trough
            3.d., is covered.

     Form UPC 01 42 12 14 states in part:

    Paragraph H. Legal Action Against Us Is replaced by the following:

    H. Legal Action Against Us

            1. Except as provided in Paragraph 2., no suit or action can be brought against us
            unless there has been full compliance with all of the terms Under Section I of this poficy.
            Action must be brought against us within two years and one day from the date the cause
            of action first accrues. A cause of action accrues on the date of the initial breach of our
            contractual duties as alleged In the action.

            2. With respect to suits, brought in connection with claims for loss caused by windstorm
            or hall in the catastrophe area, as defined by the Texas Insurance Code:

             No action can be brought against us unless there has been compliance with all of the
             terms of this policy. The action must be brought before the earlier of the following:
                    a. Two years and one day from the date we accept or reject the claim; or
                    b. Three years and one day from the date of the loss that Is the subject of the
             claim.



     PO Box LOU • St. Petersburg, FL 337314011 • 1-8813-CUM-DEPT • Clalms(OUPCinsurance.com • upcinsurance.c.orn
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 22 of 99 PageID #: 31




                                                                                 UPCEN      Keep
                                                                                            the
                                                                                 INSURANCE" Promise-

            As stated in Section I —. Conditions, item F. Appraisal, no suit involving the amount of loss
            or damage under Section I of the Policy can be brought unless an appraisal has been
            completed..

    All rights and defenses of UPC Insurance are reserved. No act of any Company representative
    while investigating this claim or defending a lawsuit shall be construed as waiving any Company
    rights. The Company reserves the right to deny poverage to you or to anyone claiming coverage
    under this policy. UPC Insurance does not, by this letter or otherwise, waive any rights or
    defenses.

    Should have any additional questions regarding this letter or have any other information you
    would Ike for us to consider in regards to this claim, please contact the undersigned at the
    Information shown below.


     Sincerely,



     Bill Osburn
    •Claims Adjuster
     United Insurance Management, LC, servicing
     claims on behalf of UPC Insurance
     Ph: 727-895-7737 X-4530
     Email: cialmsOuocInsurance.com

     CC:    TVVFG INSURANCE SERVICES, INC.
            6410 WELLINGTON PL, STE A
            BEAUMONT TX 77706


     If this document contains an excerpt from a UPC Insurance Company Policy (The Policy) it/s
     provided here for Informational purposes only. This excerpt is not the official version of the
     Policy. The official version of the Policy is the policy issued to the insured on the policy effective
     date. in the event there is inconsistency between this document and the Policy, the Policy shall
     serve as the official version.

      Any person who knowingly presents a false or fraudulent claim for the payment of a loss is
     guilty of a crime and may be subject to fines and confinement in state prison.




     PO Box '1011 • St. Petersburg, FL 33731-1011 • 1-88B-CLM-DEPT • Cialms@UPCInsurance.com • upcinsurence.corn
                       Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 23 of 99 PageID #: 32
    Personal Property Inventory Form aaim. number                      Claim Unit
    Claim Representative: Complete all shaded areas. Date of Loss:                SG:       BP:                                                                                                  MO:
     Insured:
     Room:                           Ded.           Or-           Claim Rep.          Date Completed:
                                    •                                                                                                                                                  1
     Item                       •             3.                    4.     I             5.             . EL                   7.              8.       9.                 10.             11.           4.    '
     No.       Description                    MfrIBrand name         Penllased            Dote of -         Reptacernont        Todays                                     Depr_Or                        •RFC Sanaa
                                                                                                                                                                                                          ,
               of property                    and                        de              Purchase             Repairer           Value/         %            R/C           Discount                      ,; Remark@
                                              SerlaVModel No.       Obtaliped From        or Age          Restoration Cost       Actual        Tex                         Amount          Settlement    (ApplIcable)
       Coy 1.1 .                                                                               LE                       ••(-   Cash Wire
                                                                           I                                                                                       U              CY
                               I/
    vi           ortirctifitl                                                                                                                                                                             .
                                                                               •              .
    /tivi.kk: s_ ik .ev-ogAs.                                                                                                                                                                    e
J               i3 rD ense_                                     -                                   ,                                                                             k4)


                      r .F...                                                                                                         -                                .          .;-dr°
    e7- d`a                                                              di.!af- 61-7a462-kz_                                                                                     P                           •
            .,,b'Tiopqiild:4/4S---                                       . I                                                                                                       14)--73-0ea
    v...--, Luoione_nrrieess
V           i'l , f) 4_.‘•• I i.= Ili% 4 Till il liti4
                                    -,                                     :                                                                                                                              -
                 ail p or: 0 r 04 -c                                     pl44 iii                                                                                                dIfli oar)
                                                                                                                                                                                                         •.       •
    "I;
                                                                                                                                                                                 s2y 401.0-6
                       c5 -ref R i Er -e-rbn4 4reofteiLP...                                                                                ,
    f1 .77
         1,6             (.1., Fr Ct.. re Aztkcyyt



                                                                           1                  - -         TotalS:          •                        •   —      c-------
                                                                                                                                                                     e—
     7.1,...".. .4                       -(        1                                 /                                                                     DEDUCITYLE.                                  Apommmmil
                                                                                                                                                        LESS RS ORDERS:
                                                                                                                                                          SETTLEMENT:

     The above information is true to the best of my knowledge.
     Insureds Signature                                                                             Date;
                           Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 24 of 99 PageID #: 33
        Personal Property Inventory Form Claim number'                   Claim Unit .      IF:               FA:      11
                                                          i of ;Ana:
        Claim Representative: Complete all shaded areas. Date                         SG:.         BP:          . MO: •
         Insured:
         Room:                         Ded.                         Claim Rep.               Date Completed:

            two
            Ho.
                                          •              3.                       4.    1              5.          . 8.                      7.                8.     8.                       V/          f ti.           :.PVC .Benefit
                                                                                                                                                                                                                          12.
                      Desertption                        MfriBrand name             Purctlased           Data of '      Replacement               -Mays                                        Dept.Or
                      of Pareelty                        and                           or      •       Purchase          Rae:* or              Value/           %             Ft/C •           Discolmt                    :rRernalning
                                                         SerfaVklodel No.         Obtalnpd From        • or Pile     Restoration Cost          Actual          Tax                             Amoird       Settlement     Of,Applirmthle)
             ally                                                                                              LE                  'r        Cash Value                                U              cY
                                                                                          .
                                                                                                                                                                                                                                             .
                                                                                Oina
        4(4
          1 )4a4-r -fr. c44.,
        .i
        e f;Ps                                                                                                                                          0 ei
                                                                                                                                                                                               ,
    J   e,i, CA tnicate,                                                        ..6es, 0 telf                   . ,                         -<-0 ... c
                                                                                p;I_Li cti p..                                                                                                                                 •
        /dip Ro14-5                                                             _s .:{-.2 ).- e-                                           --4
                                                                                                                                             ..s-i'' , :, „               .                     - Ca
-
                                                                                                                                                  .6. °E),a • ;                  -           •470        , or__
                                                                                 I, -759                                                                                                   -      ,c5e, cs ,
        „...-""      d_ LI g .1-...)}..A..e. —Sga111.0                           1' r t                                                                                                    'goo ,ifr
                                                                                          I                                                tiv      -                                      ;:,•as
                                                                                                                                                                                              )• .
         1:, ki 60-i cips,p v-
        ,.
         7
                                                                                          i                                    .
          ,, 'F'Ia4- i rim) 0-.11‘ .., . ? __.._                                                   ,                                       , 4j6,                                          :.716 42i                     , ,
                                                                                                                                                                                            -       aa
        4             -7-(4i,       .                                                                                                          c:,_,cg'                                      r folc                          ,
                                                                                                                           .               0 8-s.''''
        Vi1ReipeL,k. ft.)1-5%,,                                                           i                                                                                                •
                                                                            -
                     fikike - up -17 oserr-Ccoit-k c.h. D. •

                                                                                                                                                                                                                           1.:.
        -           i Itikb-C<' S iL n r eS                                 -                      _                               _
                                                                                                                       •                     JO.0.45 ....-                                     1716s3.         •
                       Pd M         ° ?_                         --------- • •                                     TotalS;             -                             ..                                  e90 DO
        Home and Work Phone No.: (                           )                                                                                                           DEDUCTIBLE.
                                                                                                                                                                     LESS RS ORDERS.
                                                                                                                                                                        SETTLEMENT

        The above information is true to the best of my knowledge.
        Insured's Signature                                                                                    Date:
                            Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 25 of 99 PageID #: 34
          Personal Property Inventory Form Claim inambei:                     Claim Unit:     IF:               FA:
          Claim Representative: Complete all shaded areas. Date of Loss:                  SG:        BP:           . MO:
           Instred.:
           Room:                           De&             C/L           Claim Rep.             Date Completed:          7
                                                                                                                                              .
                                                 •
           Item                                          3.                     4.     I                  5.                    B.                            7.               8.         9.             10.         11.                    1.     .
           No-        Description                        Nitatranci name          Pu4ased                   Date of '             Replacement                  Today's                                   Depr.Or                            '..R1C Bone
                      of property.                       and                         or                   Purcheee                  Repair or                   Value(          4%             R/C       Discount                             ;RamairOig
                                                         Serial/Mociel No.       ObtdOed From             • or Age              Restoration Cost                Actual         Tax                       Amount      Settlement             gApplicable)
             Onty                                                                                                LE                           -r              Cash Value                                                                     9.
                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                     U          CV .
                                             .                                         ..                                                                                                                         .i



opc;c4-           O   f         c.NOna ca')al.kca                            - re-Akt         .                          ....                             .                                                            F/7
                                                                    44.5D            1 '
          043.-       51,Lit '.s•                          $a_R-4            , 0- - J4_                                                           .

     .)               I-- Th :          r 4'5            Sal       is         ..dad /e
                                                                                    l
                                                                                                                     •
                                                                                                                                                                       _
                                                                                                                                                                                                                                                 ,
                                                                                       1 4                                                                                                 .
                                                                                       I                                                                                   .         .                                                               .

                                                                                       !                                                                           .
          0                                                                            ,
                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                   • ,          _
 retiki                                                                                                                                                                                                                        ....
          00 4 le) or Si "7<l-t• =.-,,                        1                                                                 .                                                                                    . .'wli -
                                                                                                                                                                                                                                 A .


          004,) OP fol,                    5.,' 7          Se9                         i
                                                                                                                                                                                                            •
                                                                                                                                                                                                                   --   <ES?'
                                                                                                                                                                                                                              25a)




                                                                                                  ,7:-.
                      3LAiWev— crweris
                                  Li                                           ‹i            s,.) t 6
                                l ti                                                                                                                                                                              .1                         •
          110,10 or 0 In 11'.                                                 IX              A? %                                                                                               •                             ;,..
                                       ....5 ,••-. *7-

          PV          To fi i eke"
                              • ,
                                                     9                  ,* t ,.. • .
                                                                                                                                          .           -                                                                               ...
                                                                             ., .a.c.                                                                                           •
                  i       =14
                                                                                                               • -              Totala: . -                                    1                                             _:51trci
          Home and 'Work Phone No.: (                        )                                                                                                                               DEDUCTIBLE:
                                                                                                                                                                                         LESS. RS ORDERS:
                                                                                                                                                                                            SETTLEMENT:

          The above information. is true to the best of my knowledge.
          Insured's Signature                                                                                        Date:
                             Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 26 of 99 PageID #: 35
          Personal Property Inventory Form Claim numbeq.                 Claim Unit:     JF:       /       FA:
          Claim Representative: Complete all sbadfd areas_ Date of Loss:             SG:         BP:                                                      MO:

          Room:                              Ded.               41-             Claim Rep.                                 Date Completed:

                                           3_                 •    I          5-                                                a.         10.      11.        12.
                  DesalptIon               MfriBrand name      Purchased        Date of     Replacement       Today's                      DeptOr               ;C Be.netit
                  at property              and                                Purchase        Repair or        Value/                R/C   Discount             ~;RemainIng
                                           SeriaLOModel No.   Obtained From     or Age    Restoration Cost     Actual     Tax              Amount Settlement (.Appgasble)
                                                                                     LE                      Cash Verse

                  Roit-rt                                                                                                                                      4.



                                               _1004                                                                                                Vera '4'
                     rgAzi                   Q(isrvif 5A                                                                                         ev,-56-•

                   r—Sh 'ilk-5 4- CAlc.LIN-
                  De(t-s• <ih o                               p;iio rM-
                  6Wed, +=rc_s                                                                                                                  4    9bf)-c12
                          Luarg.SJS ,E;)                                                                                                        p
                                                               ce.41
                                                                 1                                                                                  9(Ydp           •


             ?-      14-$- ist•-•<<Is                                                                                                            itruerc2         r'


          71 u e .7 431.i1A-                                                                                                                     0_
           t) (5. oeks Cre.                                                                                                                           AS-6"
                                                                                                                                                            c?.

                                                                                                                                                 4r4drvi'
                                                                                                                                                          4625
                                                                                                                                                    3,7c.
1,10,:c
                   1\ Sh 4- eC-
                                                                                          TotaLS:
          Home and Wo-rk Phone No.:            )                                                                                   DEDUC IBLE
                                                                                                                                LESS. RS ORDERS
                                                                                                                                  SETTLEMENT

   .      The above ilifOIMElii,011is true to the best of my knowledge.
          Insureds Signature                                                         Date:
  t:-
                   Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 27 of 99 PageID #: 36
                                                 I
Personal Property Inventory Form Claim nmnbeq                      Claim Unit:     IF:       /      FA:                                                                                              /
Claim Representative: Complete all shaded arms. Date of Loss:                  SG-         BP:                                                                                         MO:
 Jed.:                                           ,
 Room:aarcua 9coirri...        De&            Ch.,            Claim Rep.             Date Complete&
                                                 i
                                 •                                                                                                                                                                    :.     •
 item                       •            3.                 4.   1          ---. 5.                               7.              8_            9.                10.            11.                 1.
 'a       Descdption                     Mf1l3rand name      Puroctased          Date of -     Replacement         Today's                                        DSpr.Or                             ; • WC Benefit
          of ProPolY                     and                    cg-     •       Purchase         Repair or          Value!         %                 Ft/C.        INscount                           '!ilemairdng
                                       . Sertal/Modet No.   Obtakied From        or Age      Restoraton Cost        Actual        Tax                             Amount         Setliernent         (If ApplIcable)
   Qrkf                                                                                                    1,-    Cash Value
                                                                 i                    LE                                                                     U          CY
 "...."1, 67-6„                  Tif   5217MALreffiet,      Artg 0               e0 n          3000                314
                                                                                                                                                                             •                           ...

                                                                                                                                            ,

X
A'
          Stoucuinci akolci .Sexrmao...pr“
           Gmtc..;oolc,fledncazt..,
                                    .
                                         4
                                               svi,.c:0 Soli -
                                              " ,'
                                           OsaAtzte Xorten 9.0t5
                                                                                               a00.00
                                                                                               -3go, o a
                                                                                                                   aco,00
                                                                                                                   5 ep.a0                                                                     ...

VC Civnitaa-Pcuirkt&em                                               .                        I 50. 6 0
                                                                                                                  .1 00, 4Ce.)          .            • ,                                                      ,
                       rIAT °V45C                                                                                 y
                                fa         skcers,,i,..k.
                                                                                                                 .ri..),kzri)B                                                         .
          pfitrvi-o ts-
  2                           -12
                                         tey,
V/ Po.fts Irtg -Tvg4-411 1    .4144 it DU                                                                      4-, a,6,s, 61)
                                                                                                                         tia)
yos& •Kp„..ct 1 0                                                                                                  560                                                                                   .-       .
                                                                                                  .                                                        ,
 ,/,,,
                                                                                                                                                                                                             .
Aft Poi. ytte 4.1.a ThifsD .120-454c,                                                                            1:01-Db
                                                                                                                                                                                               •
                                                                 k-
        1 . I I'           (L)04:1621.1 lin( •                                                               $915Y6t5                                                        _                           •
          OILrq da k )          f )4'h
           •                                                                                                                                                             •                 .
 X qi.e:ie_41) if kat` 0                                                              _._._                       416c r a)
......----
           -------------,                                                              •• Torah:         . •      g N711       tiL, •...--            _          __ --                                   .
 Home and Work Phone No.: (                  )
                                                                                                                                            LESS RS ORDERS:
                                                                                                                                              SETTLEMENT:

 The above information is true to the best of my knowledge.
 Insureds Signature                                                                      Dare:
                   Case 1:19-cv-00398-MJT Document
                                                 ;          1-2 Filed 09/04/19 Page 28 of 99 PageID #: 37
Personal Property inventory Form Claim Aumbeat                    Claim Unit           IF:        /       FA:                                                                                                 /.
Claim Representative: Complete all shaded areas_ Date ofLoss:                   SG:.            BP:                                                                                                     MO:   :.

 Insured:
 Room:                         Ded.                          Claim Rep.                   Date Complete& •
                                                                                                                 ,----                                                                       ..                                    .
                                     .        '                              I                                                                                                                                  ‘'         •
 473M                                             3.                   4.                           5.            EL                , 7.                                         10.              11.         l'..
                                                                                                                                                                                                                 '
 143-      Description                            Mit/Brand name         Puctrased                    Dale of -'.    Replacement         Today's     a      a                    Depr.Or                       ;11/C Benefit
           of PrOPorlY                            and                         af    •               Purchase          Repair or          Value!       %         RIC .            Discount                      •;Remaining
                                                  Setlal/Model No.      Obtained From               • or Age      Rest:nation Cost       Actual      Tax                         Amount           Sap= eat     (I1App(k2ble)
   Clety                                                                                                    LE                  'Y'   1:4ish Value                                                                 0   .

                                                                              .                                                                                         U              CY

                                                                                                                                                                            -               eilt ATI            ,.-•
1.-7:,te 0 s        ri.15-14_ tvitihe ilihr               C--
                                                      - +. ii        J—...a.._ i
                                                                                                      •                                                                                     ;f1111' 4°
//' a45-5oru-ig .ceP tsi- 61 .i.t.)14:i • lilas                                                                                                                                         544
                                                                                            ,
e/?V' Clef(' Ing —Fri-- R o iv kl                                                 1
                                                                                                                                                            •
                                                                                                                                                .                                           40
                                                                                  !
vci f?./Oek- idasutic Vook-
 ii'S;                                                                                                                                                                                                        ,-
                                                                                                                                                                                        ,                                          .

4                   'Yc
             iso4T111- p et.stick-6,4a) i                               .•        ,
                                                                                                                                                                                            . •e.




                                                                                  I
  6: il 11
,V,
  "      Yet                0.40. 9:ie            C53_6 .) -nZ:w-                                                                                                           ,
                                                                                                                                                                                              ...                  '           .
                                                                                                                          •
                                                                                  I
                                                                                                •
                                                                                  1
                   v4.01.8                        65@-S Gctak._ ,
                                                                ..—                                                                                                             ___.                           .
72i
i ;             i „,„                                                                                            ..
                                              6                                                                                                                                                                :.
                                                                                                                              .
              /t
                                                           '
,•-d..------                                                                      -                       - -         Total: .
                                                                                                                                                           - •                                           'TOL__
         __...
  orao and Woi
                    4    ....4     Y .

                                 ne o.,
                                          /           s                                 ,                                                                        r1Yrra Terrrri T T! .



                                                                                                                                                           LESS RS ORDERS:
                                                                                                                                                             SETTLEMENT:

The above information is true to the best of my knowledge_
Insured's Signature                                                                                             Date:
                    Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 29 of 99 PageID #: 38
  Personal Property Inventory Form Claim numbeil:                    Claim Unit                     FA:                                                                                                              /
• Claim Represensative: Complete all shaded areas. pate of Loss:                SG:.       BP:                                                                                                              MO:
   Insured:                                                -•
   Room:                         Ded.            CL             Claim Rep.           Date Complete&

       Item                       •                 3.                   4.   '                  S.            a.                    7.           a.            9.                    10.             11.            12.
       NO.      Description                         Mfr/Brencl name        Putased                Date of •      Fteplacement         TOCICTYS                                        Depr.Or                          :':Ft/C Benefit
                of PloPertY•                        and                                  -       Purchase          Repair er           Value/      %                 Ft/C •           Discount                        .:711efrraining

         Only
                                                    Serial/Model No.         ObtVried From
                                                                                  I
                                                                                                  or Age       RestoraUon Cost         Actual     Tax                                 Amount       Seidernent        IApr:likable)
                                                                                  i                    LE                    -r      Cash Value                               U              CY
                                                _                                            .
                                                    DA 1 CiAlE
                                                                                       •
                                                                                  .                   .
  e----,...."                                                                                                                                     .                                               .

                                                                                  •                                                                                                                             %,
                                                                                                                                                                                                                         •
  .,77.`411 ct v. KAU- zrol- reate..k                        k                    i
                putt_ 4.,...4r.e sozielio.ss..0                                                                                                                  .                           ... 624?)
                        rrvag    ek i 1 lia..    eir, t% A.G..         ,h,     r 1                                                           -                                                       .ielb               •
                                                                                                                                                        •
                                                45 -1"- tin e                                                                                                                     -               ROO

                 1 ). Iv        it%          .•-• (IP4-)
                                                                                                                                                                                              • '...)
   r"..atet 10-i- s,p-i• es 91 t-e.iir.9-t,                                       I
  VPro • .eva.ia 0-P e - sko ttij                                                 i                                                                                                          • g6166
                                                                                  I
                                                                                                                                                                                         •
                                                                                                                                                                                                  61-36-z:kp
  7               -E ,e-a.. ezip t, 42.0-4trii                                                        _._                                                                                    4r
                          cA/         r% q      isit./ko               Ito 0                                        •                                                                        ,0,14±56, co
  v'                                                                                         .
  ,.,'-'':., 7144- • 5)// ver-                                   1 5a11 S WO
                                                       Ire. •(. .:,
                                                                 _.

                         D -WA                      u e.
                                                                                                                                                                                                       „ix 25Z,
  ,,l/ gri NI< d or tirt•# e o t4)(2
                                                                                                                         .       -
                 __ _               ... ..                                                                                                                                                                           ...
                                ____-------..                                                                                                                                 •
                                                                                                      -• • ,.. Totlt:
                                                                                                                 a    .
   •                                                                                                                                                        -                                               Q iiqcOsa:
   Home and Work Phone No.: (                           )                                                                                                       DEDUCTIBLE.
                                                                                                                                                            LESS. RS ORDERS
                                                                                                                                                               SETTLEMENT

   The above information is true to the best of my knowledge.
   In.sured's Signature                                                                                     Date:
                  Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 30 of 99 PageID #: 39
Personal Property Inventory Form Claim numb=                       Claim Unit:                     FA:                                                                             /
Claim Representative: Complete all shaded areas. Date of bass:                 SG:       BP:                                                                                 MO:
 Insured:
 Room:                         Ded.             C/L           Claim Rep_           Date Completed:

    Rem                                 3.                  4.                5.             6.                   7.             8.       0.              10.         11.          12_
                                                                   1
    14°-    Description                 Mfrfarend name        Peroliased        Date of        Replacement          Todays                                Depr.Or                   . R/C Benefit
            of PrePertY                 and                      or           Purchase           Repair or           Value/       %            R/C        ()ism=                      Remaining
                                        setiantioom No.     Obtamlio From       or Age       Restoration Cost        Actual      Tax                      Amount      Settlement   (FApplloable)
      °my
                                                                                     LE                    nr"     Cash Value                        u           CV
                                                                  1
..w.,,
                                                                                                                    Vt                               i
            464)05475                                      Dil i al tq'c                                               CO                                 /
                                                           1111414 5
    P'''- glc"; hi-S-                                                                                                                                     3 gsa
                                                              1 bef.-tr.cis                                         * gegD                                     mg)
                                                                    E...c_                                          i 4) C: -si)ttix             ;# k
4.. iS hotors                                              iNuta-otg.                                            d/140.454                       g 2,,A-61
             E-1 4
                                                           13
                                                            541r1r76 9
,.,R.LAke..
1                                                                                                                47-r) Ciar
                                                                                                                          _goi(                               9do
                                                            pi 1-4:1
,3 dixd-5                                                                                                        •tCo'rcte_k_.                           tifitP3
                                                             I( i tiara.
    Porse.5                                               .,...chg.                                              4e6lIm.ocade                            ,/,_7ed
                                                            04)4 y4,5                                             Ae5O
      ‘     So4es                                         -14--flg c-                                                       swir
                                                                                                                              , ...14,-                  Ka,

4 M•k. i
'D
             9                 .,,,i)
                                                             joi ii.L.

                                                           clteg--4-7-- -
                                                                                                                 ' 4eRce.i.k.
                                                                                                              *q.5.°2 4clp_j_c                       -0246,Dv
                   e:,. 31-S
                                                           P4efri 1                                          .5 j3a07:: .6r.jteik                    43
                                                               .: / .a 4                                     .gr N.ati,odu;ac                        q'c.3(2) .4')
4:                                                                                  _.....
                                                            pluard.                                               g-W .416                           419\ieb
            L        -A a )<c,cthei-                                                 __,                    5*
                                        -------7—,                                           Totals:                                                                        4 ri   tagq,oc
    Home and Work Phone No.: (              )                                                                                             DEDUCTIBLE:
                                                                                                                                       LESS RS ORDERS:
                                                                                                                                         SETTLEMENT:

    The above information is true to the best of my knowledge.
    insured's Signature                                                              Date:
                      Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 31 of 99 PageID #: 40
   Personal Property Inventory Form Claim numbeti                     Claim Unit      IF:               FA:     /
 • Claim Representative: Complete all shaded arms_ Date of Loss:                 SG:.         BP:           MO:
    Insured:
    Room:                          Ded_                          Claim Rep.             Date Completed:

          It                             •        3.                     4.                        5.                6.                      7.               6.         9.              10.        11.               1.       '
          N°-        Description                  Mfr/Brand name           Purchases:I               Date of •         Replacemont            Todays                                     Dopr.Or                      ; .1:1/0 benefit
                     of property                  and                          cir     •           Purchase              Repair or             Value/          %              R.         Discount                     ':Reinaining
                                                  Serial/M:481 No.       Obtained From               or Age          Restorallog Cost          Actual         Tax                        Amount     SetUomont         Of.ApOlcable)
             CInty                                                                                                                  'r                                                                                 0 •
                                                                               i                          LE                                 Cash Value                            u            Cylgo
                                                                                                                                                                                                                ,..
         -4            rasnrs- 1-kktyi 6.m/0i .t.taa ztti—c37)
                     A f P /649
                                                                                                                                                                                                    COO.ceit
           -_,„                               k boll Lon / 1 (3)4'
             / ow( Qat-voy os. 3y4 i of,c1 ri,-c
                                         ....... ,
                                                                                                                                                                                                faizeje,67)
     J               4-g-qi rscor-kcTA,A Yw.i i
         ,/n.' ttigie‘i ri, itatetd. Ottf
                                       , It-4-1 YI. 0.,, O en.a-11174(6_<€5                                                                               _ .
                                                                                                                                                     .                         .
         ,77                                                                                                     .                                            .                                 /j -zioa                   •
         ..V)6 i 1                 81-11‘q ) T—g 442 info 16                      Ro_Arrihps--c-or(_.)
                                                                _r. )44- 113o r•-----            k
         7
         V                                                                                                                                                                                                             .
                                             .                       ,                     _                                                              .                                 .
         7:
          ,.....,          '                                                                                                                                                                                           .           •
                                                                                               .                                                                                                     .
         fec,                      •                                                                                                                                ,                                                  .
         r"---
                                                                                                                                                                                                                      t.r      •
                                                                                                                                .        -                •                        . '
         ...,"                                                                             ____--                                                                                                                      -
                                                 ..—_------                                                                                                         .
                 _
         Home and Wuxi Phone No.:
                                                                                             - -  Totalg: • .                                                           .,
                                                                                                                                                                           DEMI LE:
                                                                                                                                                                                          3
                                                                                                                                                                        LESS RS ORDERS:
                                                                                                                                                                          SETTLEMENT:

         The above information is true to the beat of my knowledge.
         Insurod's Signature                                                                                Date:
k-
                                              ,
                   Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 32 of 99 PageID #: 41
                                              ;
Personal Property Inventory Form Claim nurabeati        Claim Unit            JF:        /       FA:                                                                                  /•
 Claim Representative: Complete all shaded areas. Date of Loss:                                                         SG:                           BP:                       . MO: :-
 Insured:
 Roorn:                         Ded.             thL           Claim Rep. •                                                                 Date Completed:
                                      .                                                                                                                                                   ,...-     .
    nem                           •           3.               4.    i              &6.                            7.                 8.         9.             10.         11.          12.
'.• No.         Description                   Mfr/Brond name     Purchased            Date of -   Replacement       Today's                                     Depr.Or                   ;.RiC Benefit
                of ProPertY                   and                   or              Pinatas()       Repairer         Value/            %              R/C       Discount                     ;1;ternain)ng
                                              SerModel No      Obtairprt From        or Age     RestoraGon Cost      Actual           Tax                       Amount      Settlement   (Applicable)
                                                                                              LE              "r   Cash Voluo                               u          CY                   ..
                                                                    I


 oi    -,14V /4-4z itd- (iiox if ezt gil rimf'                                                                                                                         9,,570°' ::::
0:,1 4,4 hit p 60-1-fs sitr.3 Paw; it-I—Ir                                                .
                                                                                                                                                                            1 tiffP

     01,1
     r
          74,ip r f.47.6-: r,4 pc 0,, Kbc9...0 --------                               .                                                                                #        COI .7:)         -

                                                                                                                                                  .
,...---":                                                                                                                     .             -                      cr ii
                                                                                                                                                                      i 5 -6 .. •
<    7,3Y2 A P 1 9 P‘ a.ei 1 M. 4 ',T4                          4 Ide 2144.D19
.7-                                                                                                                                                                         .
:.. .7
                                  . .                                                                                                                              •
     _.....„„                             1
                                                                                                                                                                                                      •
                                                                                                                                                                                             .
                                                                                .              .
 er7......"         .         •       .


                                                                    .                                                             .                                                         r
<,......,
                                                                                                                                                                       .
                                                                                                                                                            '
                                                               --------'                                                                                                                   ..., ..
                                                                      ' •                          TotaLt .
 Home and Work Phone No.: (                      )                                                                                                     DED             LE
                                                                                                                                                LESS. RS ORDERS.
                                                                                                                                                  SETTLEMENT

 The above information is true to the best of my knowledge.
 Insured's Signature                                                                           Date:
                       Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 33 of 99 PageID #: 42
    Personal Property inventory Form Claim iannahe                       Claim Unit:     JF:              PA:
    Claim Represeatative: Complete all shaded areas. bate of Loss:                   SG:                                                                                                                           MO:
     insured:
     Room:                         Ded.           CYL              Claiin Rep_             Date Complete&
                                           .                                                                                                                                                                                   _        .
        tom                            -       3.                 4.    iI                  5.            B.                         7.                     B.        9.              10.                   11.               1'..
          O.       Oksoription                 Atiolkarid name      Purchased                 Crate of-     Fteplacernent                 Today's                                     Depr.Or                                   ;..R/C Benefit
                   at property                 and                     dr      .            Purchase          Repair or                   Value/             %             WC .       Discount                                 '.. ilemaining
                                               SertallModel No.    Obtained From              or Age      Restoraffon Cost             Actual               Tax                       Amount                Settlement        (It Applicabk)
            Rrty                                                                                    LE                  ^r           Cash Value
                                                                        I                                                                                                         U
                                                                                                                                                                                                                      -
    c      a eth142s.                                                                                                                                                                                   r
                                 e to ivo.4„ crkiii-) Los
                   La. at        .             41                                                                                                                                                 ...              ,    .
                                                                                                                                                                                                  .„,•.            - 40.a. :.
                                                                                                                                                                          .                         I             a
                                                                                                                                                •                                                 acv             . .63             .
                   i;e544-           .‘71&e.cd Vie- rit E` r 1-/r                                                                                                 -




                                                                        l
    4.77
                                                                        .                                                                               -
                                                                                                                                                                                          •

    #7...",                                                                                                                                                                                                                    •-           •
                                                                                                               . .
                                                                                   .I
                                                                                        -
                                                                                                                                                                                                                                •
                                                                                                                                                            —



                                                                                                                                                    .                                                                          i.
                                                                    •                                                                                                                                                          t..
    7                                                                                                                                                                                                        .
                                                                                                                     .       -
                                                                                                                                                                                              .
                                                                                                                                                                                                                          -
    Z-----                                                                                                                       -                      -
                                                      ______                                                 l
                                                                                                          Totai: .                                                                                           0
                                                                                                                                                                                                             AL412:1- 0
        ...r..     —.------. -                                                                  '                                                                     .       ____ __ _       __
     Home ard Work Phone No.: (
                                                                                                                                                                      LESS RS ORDERS.
                                                                                                                                                                        SETTLEMENT

     The above infomaation is true to the best of my knowledge.
     Insures Sigasiaffe                                                                              Date:
k
                      Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 34 of 99 PageID #: 43
  Personal. Property Inventory Form Claim number!:                    Claim Unit                      FA:                                                                                              /
• Claim Representative: Complete all shaded areas. Date of Loss:                 SG:       BP:                                                                                                  MO:
   Insured:
   Room:                          DecL           CL             ClaiUi. Rep.         Date Completed: "
                                                    i
    1tem                                        3.                    4.    1             5.                 8.                        7.           8.        9.              10.         11.          12.      .
    NG-           Descripton                    Mk/Brand nan10          Purchased           Date of '          Replacement              TodaYa                                Depr.Or                    - .RfCarrBed
                  of prOPertY                   and                        ok     -       Purchase               Repair or               Value/      %             MC .       Discount                  '.;ttomainIng
                                                                                                                                                                                                        '
                                                Ser1al/1*dd No.       Obtained From       • cc Age           Restoration Cost            Actual     Tax                       Amount      Seftlemant   (l,Applicable)
        Orti                                                               i                     LE                        ^e"         Cash Value                         u          qF
                                                                                                                                                          —
                                        /          glia.privti                  .                                                                                                                if, .:
  v„..)q-                                                                                                                                                                            4iiiv_et
                  604_ chia.11 upti-k lflePtio                             f, 1.497) -_
                                                                                      ,
                                                                           14..15 czat-r-
  1,,                                                                                                                                                          .
                                                                           ,
          !"0.- 'it) plcei-ei- 411_- t'r'Or`                               r                                                                   .
  1‹,
    .......)      til re .r.-. 7.-/DJA-araker4341-0-6,4---                 :                       .                                                                                 di 96 0:-P)
  r.**•"°'                                                                 i
  V
                                                                           1                                                                              -                                            '
                                        .                                                                                         "                                              •
                                                                  ,                                     ..
                                                                                                                                                                                                                   •
                                    •                                      •
                                                                                      •
                                                                           •
  . ..< 1...„,,       .         '           •                                                                                    ..-                                                                       •
                                                                                                                                                                                                   .


                                                                                                                                                                                                       r       •
  r"..1"                                                                                                                                                                      ______,

                                                                                                                                                                                                           '

                                                                                             • -             Totalt:        .                            . _                              1,5014t 0e)
  Home and Work Phone No.:                                                                                                                                   DEDUL 1.13LE:
                                                                                                                                                          LESS. RS ORDERS;
                                                                                                                                                            SETTLEMENT:

  The above information is true to the best ofmy knowledge.
  Insured's Sigma=                                                                                 Date!
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 35 of 99 PageID #: 44
                                                                            FILED
                                                                            DISTRICT CLERK OF
                                                                            JEFFERSON CO TEXAS
                                                                            8/13/2019 12:34 PM
                                                                            JAMIE SMITH
                                         NO.                                DISTRICT CLERK
                                                                            E-204277
 GLORIA JACOBS                                             IN THE DISTRICT COURT OF

 VS.

 UNITED PROPERTY & CASUALTY                                JEFFERSON COUNTY, TEXAS
 INSURANCE COMPANY, UNITED
 INSURANCE MANAGEMENT, LC,
 SHARON WALLER and BILL OSBURN                                  JUDICIAL DISTRICT

                                 PLAINTIFF'S JURY DEMAND

       Plaintiff respectfully requests a jury trial.

                                                Respectfully submitted,

                                                LINDSAY, LINDSAY & PARSONS



                                                JohnPaPt Parsons
                                                TSB#24065876
                                                710N. 11th Street
                                                Beaumont, Texas 77702
                                                409/833-1196
                                                409/832-7040 (Fax)
                                                jparsons@llptx.com

                                                ATTORNEY FOR PLAINTIFF,
                                                GLORIA JACOBS




                                                       1
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 36 of 99 PageID #: 45
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 37 of 99 PageID #: 46
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 38 of 99 PageID #: 47
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 39 of 99 PageID #: 48
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 40 of 99 PageID #: 49
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 41 of 99 PageID #: 50
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 42 of 99 PageID #: 51
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 43 of 99 PageID #: 52
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 44 of 99 PageID #: 53
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 45 of 99 PageID #: 54
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 46 of 99 PageID #: 55
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 47 of 99 PageID #: 56
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 48 of 99 PageID #: 57
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 49 of 99 PageID #: 58
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 50 of 99 PageID #: 59
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 51 of 99 PageID #: 60
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 52 of 99 PageID #: 61
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 53 of 99 PageID #: 62
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 54 of 99 PageID #: 63
                                                              FILED
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 55 of 99 PageID #: 64
                                                                           DISTRICT CLERK OF
                                                                           JEFFERSON CO TEXAS
                                                                           8/22/2019 11:14 AM
                                                                           JAMIE SMITH
                                   CAUSE NO: E-204277                      DISTRICT CLERK
                                                                           E-204277

GLORIA JACOBS                                      §        IN THE DISTRICT COURT OF
                                                   §
                                                   §
VS.                                                §
                                                   §       JEFFERSON COUNTY, TEXAS
UNITED PROPERTY & CASUALTY                         §
INSURANCE COMPANY, UNITED                          §
INSURANCE MANAGEMENT, LC,                          §
SHARON WALLER and BILL OSBURN                      §           172ND JUDICIAL DISTRICT


      DEFENDANT, UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
       ELECTION OF LEGAL RESPONSIBILITY UNDER SECTION 542A.006 OF
                       THE TEXAS INSURANCE CODE


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, UNITED PROPERTY & CASUALTY INSURANCE COMPANY

(“UPC”) and files its Election of Legal Responsibility Under Section 542A.006 of the Texas

Insurance Code (“Election”) as follows:

                                         I.
                               RELEVANT BACKGROUND


        1.    Plaintiff GLORIA JACOBS (“Plaintiff”) filed a claim 701360001263 with

Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY (“UPC”), and

Claim Number 701360001263 was adjusted by one or more individuals at UPC’s request,

including Defendant SHARON WALLER (“Waller”) and Defendant BILL OSBURN

(“Osburn”). For purposes of this election, Waller and Osburn are considered UPC’s agents

under Texas Insurance Code section 542.A.001, which defines the term “agent” as an employee,

agent, representative, or adjuster who performs any act on UPC’s behalf.
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 56 of 99 PageID #: 65



       2.     On August 13, 2019, Plaintiff filed this action on claim number 2018TX125895,

naming as UNITED PROPERTY & CASUALTY INSURANCE COMPANY, UNITED

INSURANCE MANAGEMENT, LC, SHARON WALLER and BILL OSBURN as Defendants.

                                            II.
                                         ELECTION


       3.     Under section 542A.006(a) of the Texas Insurance Code, UPC hereby elects to

accept legal responsibility for whatever liability Defendants SHARON WALLER and BILL

OSBURN might have to Plaintiff for their acts or omissions related to claim number

701360001263, and by this pleading Plaintiff is provided written notice of UPC’s Election.

                                     III.
                   DISMISSAL OF DEFENDANTS WITH PREJUDICE


       4.     Under section 542A.006(c) of the Texas Insurance Code and based on UNITED

PROPERTY & CASUALTY INSURANCE COMPANY’S Election, this Court “shall dismiss”

this action against SHARON WALLER and BILL OSBURN with prejudice. UPC hereby

requests the Court enter all such documents necessary to effectuate this dismissal with prejudice

and are filing a proposed order simultaneously herewith.

                                             IV.
                                           PRAYER


       FOR    THESE REASONS,           Defendant    UNITED PROPERTY &              CASUALTY

INSURANCE COMPANY prays this Election be filed with the records of this case, and that

Defendants SHARON WALLER and BILL OSBURN be dismissed from this action with

prejudice as mandated under Chapter 542A of the Texas Insurance Code, and for all other and
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 57 of 99 PageID #: 66



further relief to which this Court deems UNITED PROPERTY & CASUALTY INSURANCE

COMPANY entitled.




                                   Respectfully submitted,

                                   LEWIS BRISBOIS BISGAARD & SMITH LLP




                                   Sarah R. Smith
                                   Texas Bar No: 24056346
                                   Gene M. Baldonado
                                   Texas Bar No. 24071065
                                   24 Greenway Plaza, Suite 1400
                                   Houston, Texas 77046
                                   Phone: (713) 659-6767
                                   Fax: (713) 759-6830
                                   sarah.smith@lewisbrisbois.com
                                   gene.baldonado@lewisbrisbois.com

                                   ATTORNEYS FOR DEFENDANT
                                   UNITED PROPERTY & CASUALTY
                                   INSURANCE COMPANY
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 58 of 99 PageID #: 67



                                CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the above and foregoing instrument was
served on all counsel of record by electronic filing, certified mail, and/or facsimile on this 22nd
day of August, 2019.


John Pat Parson                              Via Eservice
Lindsay, Lindsay & Parsons
710 N. 11th Street
Beaumont, Texas 77702
Phone: (409) 833-1196
Fax: (409) 832-7040
jparsons@llptx.com

Attorney for Plaintiff




                                                     Sarah R. Smith
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 59 of 99 PageID #: 68



                                   CAUSE NO: E-204277

GLORIA JACOBS                                   §       IN THE DISTRICT COURT OF
                                                §
                                            §
VS.                                             §
                                                §       JEFFERSON COUNTY, TEXAS
UNITED PROPERTY & CASUALTY                      §
INSURANCE COMPANY, UNITED                       §
INSURANCE MANAGEMENT, LC,                       §
SHARON WALLER and BILL OSBURN                   §          172ND JUDICIAL DISTRICT

            ORDER OF DISMISSAL WITH PREJUDICE OF DEFENDANTS
                    SHARON WALLER AND BILL OSBURN

       On this day, the Court considered the Election of Legal Responsibility Under Section

542A.006 of the Texas Insurance Code (the “Election”) filed by Defendant UNITED

PROPERTY & CASUALTY INSURANCE COMPANY.                             UNITED PROPERTY &

CASUALTY INSURANCE COMPANY has elected to accept legal responsibility in the manner

required under 542A.006 of the Texas Insurance Code.

       It is therefore ORDERED, ADJUSTED AND DECREED that all claims and causes of

action brought against Defendants SHARON WALLER and BILL OSBURN in the above

referenced cause are hereby dismissed with prejudice to refiling of the same. Any and all relief

sought against Defendants SHARON WALLER and BILL OSBURN not contained herein is

hereby DENIED with prejudice.

       It is further ORDERED that costs of court herein and any related claim or cause of action

brought against Defendants SHARON WALLER and BILL OSBURN shall be borne by the

party incurring same.

       SIGNED this______ day of ___________________________, 2019.


                                            ___________________________________
                                                  JUDGE PRESIDING
        Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 60 of 99 PageID #: 69


Rangel, Maria

From:                          No-Reply@eFileTexas.gov
Sent:                          Thursday, August 22, 2019 11:21 AM
To:                            Rangel, Maria
Subject:                       [EXT] Filing Accepted for Case: E-204277; GLORIA JACOBS VS UNITED PROPERTY AND
                               CASUALTY INSURANCE COMPANY ET; Envelope Number: 36185491



External Email



                                                                              Filing Accepted
                                                                                 Envelope Number: 36185491
                                                                                     Case Number: E-204277
                                                                   Case Style: GLORIA JACOBS VS UNITED
                                                                 PROPERTY AND CASUALTY INSURANCE
                                                                                            COMPANY ET

The filing below was reviewed and has been accepted by the clerk's office. You may access the file stamped
copy of the document filed by clicking on the below link.

                                                Filing Details
Court                            Jefferson County
Case Number                      E-204277
                                 GLORIA JACOBS VS UNITED PROPERTY AND CASUALTY
Case Style
                                 INSURANCE COMPANY ET
Date/Time Submitted              8/22/2019 11:14 AM CST
Date/Time Accepted               8/22/2019 11:21 AM CST
Accepted Comments
Filing Type                      EFileAndServe
                                 Defendant, United Property & Casualty Insurance Company's Election of
Filing Description
                                 Legal Responsibility Under Section 542A.006 of the Texas Insurance Code
Activity Requested               No Fee Documents
Filed By                         Maria Rangel
Filing Attorney                  Sarah Smith

                                               Document Details
Lead Document                    Def's Elect Legal Resp Sec 542.006 TX Ins Code.pdf
Lead Document Page Count         4

                                                      1
       Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 61 of 99 PageID #: 70

File Stamped Copy                 Download Document
                                         This link is active for 30 days.

Please Note: If you have not already done so, be sure to add yourself as a service contact on this case in order
to receive eService.

                             For technical assistance, contact your service provider


                                  Online: https://www.FileTime.com
                                  Phone: (800) 658-1233
                                  Available 24x7 and online with chat




                        Please do not reply to this email. It was automatically generated.




                                                        2
                                                              FILED
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 62 of 99 PageID #: 71
                                                              DISTRICT CLERK OF
                                                              JEFFERSON CO TEXAS
                                                              8/22/2019 11:57 AM
                                                              JAMIE SMITH
                                                              DISTRICT CLERK
                                                              E-204277
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 63 of 99 PageID #: 72
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 64 of 99 PageID #: 73
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 65 of 99 PageID #: 74
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 66 of 99 PageID #: 75
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 67 of 99 PageID #: 76
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 68 of 99 PageID #: 77
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 69 of 99 PageID #: 78
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 70 of 99 PageID #: 79
       Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 71 of 99 PageID #: 80


Rangel, Maria

From:                             VanHoose, Ronnette
Sent:                             Thursday, August 22, 2019 12:27 PM
To:                               Rangel, Maria
Subject:                          FW: Fax FW: [EXT] Corporate eFax message from "409 832 7040" - 9 page(s) Jacobs-
                                  Plaintiffs Response to Defendant
Attachments:                      FAX_20190822_1566493404_393.pdf




Ronnette VanHoose
Legal Secretary
Lewis Brisbois Bisgaard & Smith, LLP
24 Greenway Plaza, Suite 1400
Houston, Texas 77046
Telephone: 713-659-6767 (Main)
Telephone: 832-742-6715 (Direct)
Fax: 713-759-6830
Ronnette.Vanhoose@lewisbrisbois.com

From: houefax
Sent: Thursday, August 22, 2019 12:08 PM
To: Smith, Sarah; Baldonado, Gene
Cc: VanHoose, Ronnette
Subject: Fax FW: [EXT] Corporate eFax message from "409 832 7040" - 9 page(s) Jacobs- Plaintiffs Response to
Defendant




From: eFax Corporate [mailto:message@inbound.efax.com]
Sent: Thursday, August 22, 2019 12:03 PM
To: houefax
Subject: [EXT] Corporate eFax message from "409 832 7040" - 9 page(s) Jacobs- Plaintiffs Response to Defendant


External Email




            You have received a 9 page fax at 2019-08-22 12:03:24 CDT.

            * The reference number for this fax is yow_did14-1566493181-17137596830-393.




                                                             1
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 72 of 99 PageID #: 81


   Please visit www.efaxcorporate.com/myaccount/faq if you have any questions regarding this
   message or your service. You may also e-mail our corporate support department at
   corporatesupport@mail.efax.com.

   Thank you for using the eFax Corporate service!




       The link ed image cannot be displayed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




    © 2019 j2 Cloud Services, Inc. All rights reserved.
    eFax Corporate is a registered trademark of j2 Cloud Services, Inc.

    This account is subject to the terms listed in the eFax Corporate Customer Agreement.




                                                                                                                                                                   2
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 73 of 99 PageID #: 82



                                   CAUSE NO: E-204277

GLORIA JACOBS                                   §       IN THE DISTRICT COURT OF
                                                §
                                            §
VS.                                             §
                                                §       JEFFERSON COUNTY, TEXAS
UNITED PROPERTY & CASUALTY                      §
INSURANCE COMPANY, UNITED                       §
INSURANCE MANAGEMENT, LC,                       §
SHARON WALLER and BILL OSBURN                   §          172ND JUDICIAL DISTRICT

            ORDER OF DISMISSAL WITH PREJUDICE OF DEFENDANTS
                    SHARON WALLER AND BILL OSBURN

       On this day, the Court considered the Election of Legal Responsibility Under Section

542A.006 of the Texas Insurance Code (the “Election”) filed by Defendant UNITED

PROPERTY & CASUALTY INSURANCE COMPANY.                             UNITED PROPERTY &

CASUALTY INSURANCE COMPANY has elected to accept legal responsibility in the manner

required under 542A.006 of the Texas Insurance Code.

       It is therefore ORDERED, ADJUSTED AND DECREED that all claims and causes of

action brought against Defendants SHARON WALLER and BILL OSBURN in the above

referenced cause are hereby dismissed with prejudice to refiling of the same. Any and all relief

sought against Defendants SHARON WALLER and BILL OSBURN not contained herein is

hereby DENIED with prejudice.

       It is further ORDERED that costs of court herein and any related claim or cause of action

brought against Defendants SHARON WALLER and BILL OSBURN shall be borne by the

party incurring same.

                   23rd day of ___________________________,
       SIGNED this______             August                 2019.


                                            ___________________________________
                                                  JUDGE PRESIDING
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 74 of 99 PageID #: 83
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 75 of 99 PageID #: 84
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 76 of 99 PageID #: 85
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 77 of 99 PageID #: 86
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 78 of 99 PageID #: 87
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 79 of 99 PageID #: 88
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 80 of 99 PageID #: 89
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 81 of 99 PageID #: 90
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 82 of 99 PageID #: 91
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 83 of 99 PageID #: 92
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 84 of 99 PageID #: 93
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 85 of 99 PageID #: 94
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 86 of 99 PageID #: 95
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 87 of 99 PageID #: 96
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 88 of 99 PageID #: 97
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 89 of 99 PageID #: 98
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 90 of 99 PageID #: 99



                                   NO. E-204277

GLORIA JACOBS                              §    IN THE DISTRICT COURT OF
                                           §
VS.                                        §
                                           §
UNITED PROPERTY & CASUALTY                 §    JEFFERSON COUNTY, TEXAS
INSURANCE COMPANY; UNITED                  §
INSURANCE MANAGEMENT, LC;                  §
SHARON WALLER AND BILL OSBURN              §    172ND JUDICIAL DISTRICT COURT




 ORDER ON PLAINTIFF’S MOTION TO RECONSIDER DEFENDANTS’ ELECTION
  OF LEGAL RESPONSIBILITIES UNDER SECTION 542A.006 OF THE TEXAS
      INSURANCE CODE, SEEKING THE DISMISSAL OF DEFENDANTS,
                 SHARON WALLER AND BILL OSBURN


      This matter is set for hearing on Friday, September 20, 2019, at 9:30 a.m. The

previous Order was erroneously signed, electronically. The Order signed on August 23,

2019, is hereby WITHDRAWN. The matter will be decided after the hearing.

      SIGNED this 28th day of August, 2019.




                                JUDGE PRESIDING
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 91 of 99 PageID #: 100



                                     CAUSE NO: E-204277

GLORIA JACOBS                                   §           IN THE DISTRICT COURT OF
                                                §
                                                §
VS.                                             §
                                                §           JEFFERSON COUNTY, TEXAS
UNITED PROPERTY & CASUALTY                      §
INSURANCE COMPANY, UNITED                       §
INSURANCE MANAGEMENT, LC,                       §
SHARON WALLER and BILL OSBURN                   §                   172ND JUDICIAL DISTRICT


 DEFENDANTS’, UNITED PROPERTY & CASUALTY INSURANCE COMPANY and
     UNITED INSURANCE MANAGEMENT, LC, ORIGINAL ANSWER TO
                PLAINTIFF’S ORIGINAL PETITION WITH
                     REQUEST FOR DISCLOSURES


TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, UNITED PROPERTY & CASUALTY INSURANCE COMPANY and

UNITED INSURANCE MANAGEMENT, LC, Defendants in the above-entitled and numbered

cause, and file this, their Original Answer to Plaintiff’s Original Petition with Request for

Disclosures, and would respectfully show unto the Court the following:

                                  I.
            GENERAL DENIAL BY UNITED PROPERTY & CASUALTY
       INSURANCE COMPANY and UNITED INSURANCE MANAGEMENT, LC

       1.      Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY

(“UPC”) and Defendant UNITED INSURANCE MANAGEMENT, LC (“UIM”) (collectively,

“Defendants”) assert a general denial as is authorized by Rule 92 of the Texas Rules of Civil

Procedure, and requests that Plaintiff GLORIA JACOBS (“JACOBS” or “Plaintiff”) be required

to prove her charges and allegations against UPC and UIM by a preponderance of the evidence

as is required by the Constitution and law of the State of Texas.
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 92 of 99 PageID #: 101



                                 II.
     DEFENSES BY UNITED PROPERTY & CASUALTY INSURANCE COMPANY

           2.     Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY

(“UPC”) denies that the required conditions precedent were performed and/or occurred.

           3.     The damages allegedly sustained by Plaintiff may have been the result of actions

or omissions of individuals over whom UPC had no control, including but not limited to

Plaintiff, therefore, UPC is not liable to Plaintiff.

           4.     UPC issued a policy of insurance to Plaintiff GLORIA JACOBS, bearing Policy

no. UTH041144300, and UPC adopts its terms, conditions and exclusions as if copied in extenso.

           5.     The Policy does not cover wear and tear, marring, deterioration, mechanical

breakdown, latent defect, inherent vice or any quality in property that causes it to damage or

destroy itself.

           6.     The Policy does not cover damages which occurred prior to policy inception.

           7.     The Policy does not cover claims or damages arising out of workmanship, repairs

or lack of repairs arising from damage which occurred prior to policy inception.

           8.     The Policy does not cover claims or damages arising out of flood.

           9.     The Policy requires direct, physical loss.

           10.    UPC is entitled to any credits or set-offs for prior payments by itself or other third

parties.

           11.    To the extent that Plaintiff’s damages are determined to be the result of a failure

by Plaintiff to take reasonable steps to mitigate the loss, those damages are not recoverable.

           12.    To the extent that all Policy requisites have not been satisfied, this suit is

premature.




                                                    2
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 93 of 99 PageID #: 102




                               III.
  DEFENSES BY UNITED PROPERTY & CASUALTY INSURANCE COMPANY and
                UNITED INSURANCE MANAGEMENT, LC


          13.   Plaintiff’s extra-contractual claims alleging bad faith fail because a bona fide

controversy existed and continues to exist concerning Plaintiff’s entitlement, if any, to insurance

benefits.

          14.   To the extent that all statutory requisites have not been satisfied, this suit is

premature.

          15.   Plaintiff’s extra-contractual claims alleging bad faith fail because a finding of the

existence of coverage for Plaintiff’s underlying insurance claim is necessary to establish any

basis for Plaintiff’s extra-contractual, Insurance Code claims. Because Plaintiff’s allegations are

generally based on Defendants’ alleged failure to investigate the clam and pay policy benefits,

the existence of any applicable exclusions precludes Plaintiff’s extra-contractual, Insurance Code

claims.


                                          IV.
                                REQUEST FOR DISCLOSURES

          Pursuant to Rule 194, Defendant UNITED PROPERTY & CASUALTY INSURANCE

COMPANY and Defendant UNITED INSURANCE MANAGEMENT, LC, request Plaintiff to

disclose the information or material described in Rule 194 of the Texas Rules of Civil Procedure.




                                                  3
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 94 of 99 PageID #: 103



                                          V.
                                  PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Defendant UNITED PROPERTY &

CASUALTY        INSURANCE       COMPANY           and   Defendant    UNITED     INSURANCE

MANAGEMENT, LC respectfully pray that Plaintiff GLORIA JACOBS take nothing by her

suit, that Defendants recover costs, and for such other and further relief, both at law and in

equity, to which UNITED PROPERTY & CASUALTY INSURANCE COMPANY and

UNITED INSURANCE MANAGEMENT, LC may be justly entitled.


                                           Respectfully submitted,

                                           LEWIS BRISBOIS BISGAARD & SMITH LLP



                                           Sarah R. Smith
                                           Texas Bar No: 24056346
                                           Gene M. Baldonado
                                           Texas Bar No. 24071065
                                           24 Greenway Plaza, Suite 1400
                                           Houston, Texas 77046
                                           Phone: (713) 659-6767
                                           Fax: (713) 759-6830
                                           sarah.smith@lewisbrisbois.com
                                           gene.baldonado@lewisbrisbois.com

                                           ATTORNEYS FOR DEFENDANTS
                                           UNITED PROPERTY & CASUALTY
                                           INSURANCE COMPANY and UNITED
                                           INSURANCE MANAGEMENT, LC.




                                              4
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 95 of 99 PageID #: 104



                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above pleading has been forwarded
pursuant to the Texas Rules of Civil Procedure on this 3rd day of September, 2019.

John Pat Parson                             Via Eservice
Lindsay, Lindsay & Parsons
710 N. 11th Street
Beaumont, Texas 77702
Phone: (409) 833-1196
Fax: (409) 832-7040
jparsons@llptx.com

ATTORNEY FOR PLAINTIFF
GLORIA JACOBS




                                                   Sarah R. Smith




                                               5
        Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 96 of 99 PageID #: 105


Rangel, Maria

From:                            No-Reply@eFileTexas.gov
Sent:                            Tuesday, September 03, 2019 10:01 AM
To:                              Rangel, Maria
Subject:                         [EXT] Filing Submitted for Case: E-204277; GLORIA JACOBS VS UNITED PROPERTY AND
                                 CASUALTY INSURANCE COMPANY ET; Envelope Number: 36464758



External Email



                                                                               Filing Submitted
                                                                                   Envelope Number: 36464758
                                                                                       Case Number: E-204277
                                                                     Case Style: GLORIA JACOBS VS UNITED
                                                                   PROPERTY AND CASUALTY INSURANCE
                                                                                              COMPANY ET

The filing below has been submitted to the clerk's office for review. Please allow 24 - 48 hours for clerk office
processing.

                                                  Filing Details
Court                              Jefferson County - District Clerk
Date/Time Submitted                9/3/2019 9:59 AM CST
Filing Type                        Answer/Response
                                   Defendants' UPC & United Insurance Management, LC Original Answer to
Filing Description
                                   Plaintiff's Original Petition with Request for Disclosures
Type of Filing                     EFileAndServe
Filed By                           Maria Rangel
Filing Attorney                    Sarah Smith

                                                    Fee Details
Your account is never charged until your filing is accepted. If you see any pending charges on your account
prior to acceptance, this is an authorization hold to ensure the funds are available so your filing can be
accepted without delay.

If the filing is canceled or rejected these funds will be released and will return to your account according to
your financial institution's policies (typically 3-10 business days).
This envelope is pending review and fees may change.
Case Fee Information                      $3.33

                                                         1
      Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 97 of 99 PageID #: 106

Payment Service Fees                        $0.09
Provider Service Fees                       $2.99
Provider Tax Fees                           $0.25
Answer/Response                             $0.00
Total:$3.33 (The envelope still has pending filings and the fees are subject to change)

                                               Document Details
Lead Document                     Defs' Original Answer to Plaintiff's Orig Pet.pdf
Lead Document Page Count          5
File Copy                         Download Document
                                         This link is active for 30 days.

                             For technical assistance, contact your service provider


                                  Online: https://www.FileTime.com
                                  Phone: (800) 658-1233
                                  Available 24x7 and online with chat




                        Please do not reply to this email. It was automatically generated.




                                                        2
                                                               FILED
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 98 of 99 PageID #: 107
                                                               DISTRICT CLERK OF
                                                               JEFFERSON CO TEXAS
                                                               8/26/2019 2:27 PM
                                                               JAMIE SMITH
                                                               DISTRICT CLERK
                                                               E-204277
Case 1:19-cv-00398-MJT Document 1-2 Filed 09/04/19 Page 99 of 99 PageID #: 108
